533 Pa. 324 (1993)
623 A.2d 814
COMMONWEALTH of Pennsylvania, PENNSYLVANIA STATE POLICE, Appellant,
v.
COURT OF COMMON PLEAS OF BUCKS COUNTY and Charlene Helen Brieger a/k/a Charlene Brieger.
Supreme Court of Pennsylvania.
Argued April 7, 1993.
Decided April 30, 1993.
Joanna N. Reynolds, Harrisburg, for Pa. State Police.
Howard M. Holmes, Philadelphia, for Court of Common Pleas of Bucks County.
Before NIX, C.J., and LARSEN, FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY and MONTEMURO, JJ.

ORDER
PER CURIAM:
Order affirmed.
NIX, C.J., and LARSEN, J., dissent.